309 F.2d 7
UNITED STATES of America, Plaintiff-Appellee,v.Leon George WAGNER, Defendant-Appellant.
No. 14923.
United States Court of Appeals Sixth Circuit.
October 10, 1962.

1
Leon George Wagner, in pro. per.


2
Lawrence Gubow, U. S. Atty., Detroit, Mich., for appellee.


3
Before McALLISTER, Circuit Judge, and DARR and BOYD, District Judges.

ORDER

4
This is an appeal from the District Court's denial of appellant's motion under Title 28 U.S.C. § 2255, to vacate sentence of seventeen (17) years' imprisonment entered by the District Judge upon a plea of guilty to four separate offenses of bank robbery, Title 18 U.S.C. § 2113(a) and (d). The appeal has been considered upon briefs submitted by the appellant and the government;


5
AND IT APPEARING that illegal arrest, illegal detention, and illegal search and seizure are the ultimate bases of this motion to vacate sentence and that grounds of this nature are not proper grounds in a Section 2255 proceeding, as this Court has held in United States v. Shields, 291 F.2d 798, C.A.6, (1961); cert. denied 368 U.S. 933, 82 S.Ct. 371, 7 L.Ed.2d 196;


6
AND IT FURTHER APPEARING that appellant understandingly and voluntarily entered his guilty plea after waiver of right to counsel and a full explanation by the Court concerning the nature and consequences of such plea;


7
AND IT FURTHER APPEARING that sentence imposed after such plea is not subject to attack on the theory that a confession was unlawfully obtained and inadmissible in evidence, and that except for such confession defendant would not have pleaded guilty, United States v. French, 274 F.2d 297, C.A.7 (1960);


8
AND IT FURTHER APPEARING that there was no reversible error in the rulings by the District Judge on the motion to vacate sentence herein;


9
It Is Hereby Ordered and Adjudged that the District Court's denial of appellant's motion to vacate sentence is in all things affirmed.